DETAILED ACTION
Status of Claims
claims 1, 4-7, 12-14, 16-17, 28, 34-36, 39, 41, 44-47, 51-53, 55-56, 58, 60-62 and 65-66 are currently pending.  Claims 46-47 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 1, 4-7, 12-14, 16-17, 28, 34-36, 39, 41, 44-45, 51-53, 55-56, 58, 60-62 and 65-66 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group II (claims 34-36, 39, 41, 44-47, 51-53, 55-56, 58, 60-62 and 65-66 in the response filed on January 27, 2022 (to the September 30, 2021 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group I (claims 1, 4-7, 12-14, 16-17 and 28) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  [Applicant[s] have elected the claims of Group II without traverse.
Also in the response dated January 27, 2022, applicant elected, without traverse, the following species:
(i)	cellulosic polymer substituted with hydrophilic groups: “a cellulosic polymer comprising a hydroxypropyl substitution level of from 5 to 10 %wt, a methoxyl substitution level of from 20 to 26 %wt, an acetyl substitution level of from 10 to 14 %wt, and a succinyl substitution level of from 4 to 18 %wt, without traverse,” which is “hydroxypropyl methylcellulose acetate succinate polymer (also known as hypromellose acetate succinate or HPMCAS) has substitution levels within these ranges,” wherein “[e]xamples of HPMCAS are HPMCAS 126 and HPMCAS 912,” and “Applicant believes that of the claims encompassing the elected invention, claims 34-36, 39, 41, 44-47, 51-53, 55-56, 58, 60-62, and 65-66 encompass this elected species”; 
(ii)	hydrophobic material: “cyclosporine A as the hydrophobic material, without traverse,” wherein “Cyclosporine A is also known as cyclosporine, cyclosporin A, cyclosporin, ciclosporin A, ciclosporin, Neoral, CsA Neoral, Sandimmune, Sandimmun, Sandimmun Neoral, Restasis, Cy A NOF, OL 27400, and CSA,” and “Applicant believes that of the claims encompassing the elected invention, claims 34-36, 39, 41, 44-47, 51-53, 55-56, 58, 60-62, and 65-66 encompass this elected species”; and
(iii)	method of forming the nanoparticle: “the process of claim 46 as the method of forming the nanoparticle, without traverse,” and “Applicant believes that of the claims encompassing the elected invention, claims 46-47, 51-53, 55-56, 58, 60-62, and 65-66 encompass this elected species.”
Therefore, claims 34-36, 39, 41, 44-45 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Further, it is noted that claim 51 is drawn to:
51. ([...]): The process of claim 47, further comprising
dissolving a block copolymer and a hydrophilic molecule in a preliminary polar solvent to form a preliminary polar solution,
combining the preliminary polar solution with a preliminary less polar solvent to rapidly form a hydrophobic nanoparticle and a preliminary nanoparticle solvent,
wherein the hydrophobic nanoparticle is the hydrophobic material,
wherein the block copolymer comprises a hydrophobic block and a hydrophilic block,
wherein the hydrophobic nanoparticle comprises a surface that is hydrophobic,
wherein a hydrophilic core of the hydrophobic nanoparticle comprises the hydrophilic block,
wherein the hydrophilic core comprises the hydrophilic molecule,
wherein a preliminary nanoparticle solution comprises the hydrophobic nanoparticle and the preliminary nanoparticle solvent, and
wherein the preliminary less polar solvent is less polar than the preliminary polar solvent.
wherein the “hydrophobic material” of claim 51 is a “hydrophobic nanoparticle” formed of a “block copolymer” coating a “hydrophilic molecule” core, which does not encompass the elected species of (ii) “cyclosporine A.”  Therefore, claim 51 as well as claims 52-53, 55-56, 58, 60-62 and 65-66, which depend on claim 51, are not drawn to the elected species (ii).  Therefore, claims 51-53, 55-56, 58, 60-62 and 65-66 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Accordingly, the September 30, 2021 Requirement for Restriction is made FINAL, and claims 46-47 are examined as follows. 

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 46-47 are rejected under 35 U.S.C. § 103 as being unpatentable over GIBSON (US 6,291,013 B1, Issued Sep. 18, 2001; hereinafter, “Gibson”), in view of PETERMANN (US 2015/0218198 A1, Publ. Aug. 6, 2015; hereinafter, “Petermann”).
Gibson is directed to:
EMULSION-BASED PROCESSES FOR
MAKING MICROPARTICLES
ABSTRACT
Processes for making microparticles, preferably containing an active agent, are provided. In a preferred embodiment, the process involves preparing (1) a dispersed phase containing an agent in a solution of polymer and a first solvent; (2) a continuous phase containing a surfactant, a second solvent that is totally or partially immiscible with the first solvent, and sufficient first solvent to saturate the continuous phase; and (3) an extraction phase that is a nonsolvent for the polymer, a solvent for the continuous phase components, and a solvent for the first solvent, wherein the continuous phase solvent has solubility in the extraction phase of between about 0.1 % and 25% by weight. Then, the dispersed phase and the continuous phase are mixed to form an emulsion, and the emulsion is then briefly mixed with a suitable quantity of extraction phase to induce skin formation at the interface of the dispersed and continuous phases.  Remaining solvent is removed by an evaporation process step.  The emulsification and solvent removal steps are preferably conducted in a continuous process.  The brief extraction step prior to evaporation minimizes the loss of active agent from the microparticles, and reduces the required volume of extraction phase as compared to other extraction-based processes.  Alternate emulsification methods, such as nonstatic mixers or emulsion lag tube, and solvent removal methods, such as incremental extraction, cryogenic extraction, or membrane separation, also are provided, and can be used in various combinations to make microparticles.
Gibson, title & abstract.  In this regard, Gibson teaches a microencapsulation process:
II. Microencausulation Processes
The microencapsulation processes described herein include (1) formation of an emulsion having (i) a dispersed phase, preferably containing an active agent, in a solution of polymer and solvent for the polymer, and (ii) a continuous phase of a solution of surfactant in a continuous phase solvent that is immiscible or partially miscible with the dispersed phase; and (2) removal of the solvent for the polymer from the dispersed phase microdroplets to harden them, producing microparticles.
A Processes for Making The Emulsion
In a preferred embodiment, the microencapsulation process includes the following general emulsion formation steps:
(1) Preparing a dispersed phase by dissolving an excipient (e.g., a polymer) in a solvent or solvent mixture;
(2) Adding at least one active agent to the dispersed phase to form a solution, suspension, or emulsion of active/excipient/solvent;
(3) Preparing a continuous phase by dissolving a suitable surfactant, protective colloid, or both, in a solvent that is immiscible with the solvent in the dispersed phase, and saturating the continuous phase with the solvent for the dispersed phase;
(4) Combining the dispersed phase with the continuous phase under mixing conditions to form an emulsion, for example, by flowing the two phases continuously through a static mixer.
Formation of the emulsion can be done continuously, batchwise, or by a combination thereof.
(Gibson, col. 8, ln. 15-44), and suitable processes for solvent removal (Gibson, col. 10, ln. 30 to col. 15, ln. 5) including:
B. Processes For Solvent Removal
After formation of the emulsion, dispersed phase solvent is removed using one or more of the following processes.  A microencapsulation process including these solvent removal processes can provide improved process control and product quality over methods disclosed in the prior art, especially in continuous processes for making microparticles.
1. Extraction Followed by Evaporation
This process combines the solvent removal techniques of extraction and evaporation. First a portion of the solvent is removed by extraction, and then evaporation is used to remove substantially all of the remaining solvent from the microparticles.
In a preferred embodiment, the solvent removal process includes steps (5) and (6) described below, which follow steps (1)-(4) described above:
(5) Adding the emulsion from step (4) to a suitable quantity of extraction phase to concentrate the dispersed phase or to induce skin formation at the interface between the dispersed phase and continuous phase to form microspheres, preferably by injecting the emulsion into a flowing stream of the extraction phase, wherein the extraction phase is
(i) a non-solvent for the excipient;
(ii) a solvent for the continuous phase components; and
(iii) a solvent for the dispersed phase solvent, wherein the continuous phase solvent ( or the solvent in the greatest proportion if a solvent mixture is used) has a solubility of 0.1 wt% to 25 wt. % by weight in the extraction phase; and
(6) Further removing dispersed phase solvent from the microspheres using an evaporative process, preferably while the microspheres remain in the extraction phase.
The formed microspheres then can be collected, washed, dried, and packaged using techniques known in the art.  The process also can include using separation, or sizing, techniques known in the art for classifying microparticles by size.
(Gibson, col. 10, ln. 31-67).  Further in this regard, Gibson teaches microencapsulation of progesterone:
EXAMPLE 3
Continuous Process for Making Microparticles
Using Emulsification Induced by Lag Tube Turbulence
Fifty percent by weight progesterone-loaded microspheres were produced using the process configuration shown in FIG. 3.  The emulsion lag tube was constructed from 12 ft. of ⅛” polytetrafluoroethylene (TEFLON™) tubing having a wall thickness of 0.030”.  The tubing was selected to provide turbulent flow corresponding to a Reynolds number of approximately 4100 at an emulsion flow rate of 1240 cm/s. The procedure was as follows.
1.	An organic (dispersed) phase was prepared by dissolving about 100 g of progesterone and 100 g of 65:35 poly(dl-lactide-co-glycolide), I.V.=0.65 dL/g in 1600 g of methylene chloride. The organic phase viscosity was about 8 cP.
2.	An aqueous (continuous) phase consisting of a solution of 0.7 wt. % polyvinyl alcohol containing 1.4 wt. % methylene chloride was prepared by dissolving 70 g of polyvinyl alcohol, 85-89% hydrolyzed and 32-36 cP of a 4% aqueous solution, in 10 kg of deionized water using standard techniques. 140 g of methylene chloride was then added to the solution and the surface tension allowed to equilibrate, producing an aqueous phase with a viscosity of about 2 cP.
3.	An extraction phase, consisting of deionized water, was prepared.
4.	An extraction phase flowrate of 3 L/min. was established.
5.	An aqueous phase flowrate of between about 240 and 900 mL/min. was established with the recycle valve closed. This flowrate was varied to assess the effects of flowrate on emulsification.
6.	An organic phase flowrate of 70 mL/min. was established with the recycle valve closed.
7.	At the start of the production run, the aqueous phase recycle valve was turned to the open (run) position, and the aqueous phase allowed to fill the emulsion lag tube. Then, the organic phase recycle valve was turned to the open (run) position, mixing the phases and forming the emulsion in the emulsion lag tube.
8.	Near the outlet of the emulsion lag tube, the extraction phase was introduced. Extraction was completed in a continuous manner in the process lag tube and process tank.
9.	The microspheres were produced, collected, washed, and dried. FIG. 4 shows a graph of the particle size distribution of the resulting progesterone-loaded microspheres.
Gibson, col. 16, ln. 61 to col 17, ln. 44, Ex. 3.
Regarding independent claim 46 and the requirements:
46.  ([...]):  A process for forming a nanoparticle, comprising
dissolving a hydrophobic material in an organic solvent to form an organic solution,
dissolving a cellulosic polymer substituted with hydrophilic groups in an aqueous solvent to form an aqueous solution,
dispersing the organic solution in the aqueous solution to form a dispersion, and 
removing the organic solvent from the dispersion to form the nanoparticle,
wherein the formed nanoparticle comprises the cellulosic polymer and the hydrophobic material.
Gibson clearly teaches a microencapsulation process (Gibson, col. 8, ln. 15-44), whereby it is noted:
“(2) Adding at least one active agent to the dispersed phase to form a solution, suspension, or emulsion of active/excipient/solvent” (Gibson, col. 8, ln. 31-33), e.g., dissolving progesterone and 100 g of 65:35 poly(dl-lactide-co-glycolide) in methylene chloride (Gibson, Gibson, col. 17, ln. 7-10, Ex. 3), relates to the active step requirements for “dissolving a hydrophobic material in an organic solvent to form an organic solution” of claim 46 (it is further noted that Gibson’s disclosure of progesterone is encompassed by a “hydrophobic material” of claim 46);
“(1) Preparing a dispersed phase by dissolving an excipient (e.g., a polymer) in a solvent or solvent mixture” (Gibson, col. 8, ln. 29-30), e.g., forming an aqueous continuous phase consisting of polyvinyl alcohol (Gibson, Gibson, col. 17, ln. 11-19, Ex. 3), relates to the active step requirements for “dissolving a cellulosic polymer substituted with hydrophilic groups in an aqueous solvent to form an aqueous solution” of claim 46, but for a particular excipient/polymer such as a “cellulosic polymer substituted with hydrophilic groups”;
“(3) Preparing a continuous phase by dissolving a suitable surfactant, protective colloid, or both, in a solvent that is immiscible with the solvent in the dispersed phase, and saturating the continuous phase with the solvent for the dispersed phase” and “(4) Combining the dispersed phase with the continuous phase under mixing conditions to form an emulsion, for example, by flowing the two phases continuously through a static mixer” (Gibson, col. 8, ln. 34-42) relates to the active step requirements for “dispersing the organic solution in the aqueous solution to form a dispersion” of claim 46; and
solvent removal by “Extraction Followed by Evaporation ” (Gibson, col. 10, ln. 31-67) relates to the active step requirements for “removing the organic solvent from the dispersion to form the nanoparticle” of claim 46 (as well as par. [0050] of the instant published application, US 2020/0206136 A1).
With regard to microparticle size, Gibson teaches:
Emulsion-based processes for making microparticles are provided.  A microparticle, as defined herein, comprises a particle having a diameter of less than about one millimeter.  A microparticle can have a spherical, non spherical, or irregular shape.  The preferred microparticle shape is spherical, having a diameter between about 0.1 and 1000 μm.  The terms “microparticle” and “microsphere” as used herein are interchangeable unless otherwise indicated.
(Gibson, col. 4, ln. 18-25), while “nanoparticle” of claim 46 is defines at par. [0065] of the instant published application, US 2020/0206136 A1, as:
[0065]	A nanoparticle is defined as a solid core particle with a diameter between 10-5000 nm.  The size of particles between 10-600 nm can be measured by dynamic light scattering (DLS).  The particles analyzed in this patent application are measured using dynamic light scattering in a Malvern Nanosizer, and the size is the z-weighted size reported using the normal mode analysis program provided by the instrument.  For mode sizes between 600 and 5000 nm the size is best determined by transmission electron microscopy and is obtained by measuring on the order of 100 particles and producing a histogram.
Therefore, Gibson’s preferred size range of about 0.1 and 1000 μm (Gibson, col. 4, ln. 18-25) overlaps the 10-5000 nm size range of the instant application for nanoparticles.  With regard to a cellulosic polymer, it is noted that Gibson teaches “modified celluloses” (Gibson, col. 4, ln. 47-48) among suitable excipient polymers (Gibson, col. 4, ln. 28-52), However, Gibson DOES NOT EXPRESSLY TEACH a “cellulosic polymer substituted with hydrophilic group,s” such as hydroxypropyl methyl cellulose acetate succinate (HPMCAS), as required by claims 46-47: 
“cellulosic polymer substituted with hydrophilic groups” (claim 46), and
47.  ([...]):  The process of claim 46,
wherein the cellulosic polymer comprises a hydroxypropyl substitution level of from 5 to 10%wt, a methoxyl substitution level of from 20 to 26%wt, an acetyl substitution level of from 5 to 14%wt or from 10 to 14%wt, and a succinyl substitution level of from 4 to 18%wt or from 4 to 8%wt, and
wherein the cellulosic polymer has a molecular weight of from 20,000 to 2,000,000 g/mol.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Petermann, for instance, is directed to:
NOVEL HYDROXYALKYL METHYL CELLULOSE ACETATE SUCCINATES
ABSTRACT
Novel hydroxyalkyl methyl cellulose acetate succinates which a) have from 4.0 to less than 10.0 weight percent of succinoyl groups, b) have a weight average molecular weight Mw of from 80,000 Dalton to 350,000 Dalton, and c) exhibit a turbidity of up to 41 NTU as a 1.5 weight percent solution in acetone; and novel hydroxyalkyl methyl cellulose acetate succinates which a) have from 10.0 to 20.0 weight percent of succinoyl groups, b) have a weight average molecular weight Mw of from 80,000 Dalton to 350,000 Dalton, and c) exhibit a turbidity ofup to 37 NTU as a 1.5 weight percent solution in acetone are useful for preparing solid dispersion of active ingredients in these hydroxyalkyl methyl cellulose acetate succinates.
Petermann, title & abstract.  In this regard, Peterman teaches exemplary hydroxypropyl methyl cellulose acetate succinate (HPMCAS) polymers (Ex.’s 1-10) along with comparative examples (Ex.’s A-N, O-1, O-2, P-1 & P-2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
(Petermann, p. 11, Table 2), which are “cellulosic polymer[s]” of claim 47.  Petermann also teaches the incorporation of hydroxyalkyl methyl cellulose acetate succinates in a “solid dispersion comprising at least one active ingredient,” which may be “in the form of strands, pellets, granules, pills, tablets, caplets, microparticles, fillings of capsules or injection molded capsules or in the form of a powder, film, paste, cream, suspension or slurry.”  Petermann, par. [0066].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to employ Gibson’s microencapsulation process (Gibson, col. 8, ln. 15-44) with Petermann’s (HPMCAS as the polymer (Petermann, title & abstract).  One would have been motivated to do so with a reasonable expectation of success since both Gibson and Petermann are concerned with related problems in the art, namely formulation of microparticles.  Gibson, abstract; Petermann, par. [0066].  Further, it is well within the skill of the ordinary artisan to select a suitable modified cellulose.  Gibson, col. 4, ln. 47-48.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely Gibson’s microencapsulation process (Gibson, col. 16, ln. 61 to col 17, ln. 44) with a modified cellulose (Gibson, col. 4, ln. 47-48), e.g., HPMCAS (Petermann, p. 11, Table 2), suitable for a low-solubility-drug (Petermann, par. [0059]).
Thus, the prior art renders claims 46-47 obvious.
With regard to the elected species of “cyclosporine A,” examiner notes WO 2016/193810 A1 by Loftsson as a reference of interest regarding suitable actives for Gibson’s process of forming particles.
To the extent that the method of the instant claims results in nanoparticles, wherein HPMCAS unexpectedly acts as a surface stabilizer for non-aggregating nanoparticles (per par. [0070] of the instant published application, US 2020/0206136 A1, as well as the Ex’s 1-11 at par. [0072]-[0100]), examiner suggests amending claim 46 to recite:
46.  ([...]):  A process for forming a nanoparticle, comprising
dissolving a hydrophobic material in an organic solvent to form an organic solution,
dissolving a cellulosic polymer substituted with hydrophilic groups in an aqueous solvent to form an aqueous solution,
dispersing the organic solution in the aqueous solution to form a dispersion, and 
removing the organic solvent from the dispersion to form the nanoparticle by emulsion stripping,
wherein the formed nanoparticle comprises the cellulosic polymer as a surface stabilizer around a core formed by ;
wherein the cellulosic polymer comprises a hydroxypropyl substitution level of from 5 to 10%wt, a methoxyl substitution level of from 20 to 26%wt, an acetyl substitution level of from 5 to 14%wt or from 10 to 14%wt, and a succinyl substitution level of from 4 to 18%wt or from 4 to 8%wt;
wherein the cellulosic polymer has a molecular weight of from 20,000 to 2,000,000 g/mol.
along with cancelling claim 47, since it is incorporated into claim 46.  To the extent that claims 52-53, 55-56, 58, 60-62 and 65-66 can be rejoined, examiner suggests amending claim 51 to clarify that the formation of the “hydrophobic nanoparticle”/“hydrophobic material” occurs prior is sequence to the formation of the nanoparticle of claim 45.

Conclusion
Claims 46-47 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611